DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
Hence, this Office Action responds to the amendment and argument filed by applicant ton October 29, 2021 in response to the Office Action mailed on July 22, 2021.

Priority
This application is a continuation of U.S. Patent application serial number 12/012,666, filed on February 05, 2008.

Status of the Claims
Claims 3-6, 8-36, 39-43, and 45-50 are pending.
Claims 3, 26, 41 and 43 are currently amended. 
Claims 1-2, 7, 37-38 and 44 are cancelled. 
Claim 50 is new.

Allowance
 Claims 3-6, 8-36, 39-43, and 45-50 are allowed. Applicant’s amendment and argument filed on October 29, 2021 is considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

information, or inventory information; wherein said further information regarding the one or more POS transactions relate to one or more transactions by corresponding customers
respectively associated with at least one of said one or more POS terminals, which is not found in the prior art of records. The other independent claims contain similar subject matter and the dependent claims are also allowable based on their dependency on the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687